Citation Nr: 1603971	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  04-39 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008.
 
2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic headaches since June 23, 2008.
 
3.  Entitlement to an effective date earlier than March 17, 2015 for a grant of entitlement to a total disability rating based on individual unemployability.
 
4.  Entitlement to an effective date earlier than March 17, 2015 for the grant of Basic Eligibility to Dependents' Educational Assistance.
 
 
REPRESENTATION
 
Appellant represented by:  Robert Chisholm, Attorney at Law
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1978 to December 1979.
 
This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 
 
In June 2008, the Veteran testified during a Travel Board hearing before the undersigned at the RO.  A transcript of the hearing is of record.
 
In February 2011, the Board denied entitlement to a disability rating in excess of 10 percent for posttraumatic headaches.  The Veteran appealed, and in a September 2011 Joint Motion for Remand, the Secretary and the Veteran moved for the United States Court of Appeals for Veterans Claims (Court) to issue an order vacating the Board's decision.  In September 2011, the Court vacated the February 2011 decision and remanded the case to the Board for further proceedings consistent with the Joint Motion for Remand. 
 
In March 2012, the Board denied entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008 and a rating higher than 30 percent disabling from June 23, 2008.  The Veteran again appealed, and in a September 2012 Joint Motion for Remand, the Secretary and the Veteran moved for the Court to issue an order vacating the Board's decision.  In October 2012, the Court vacated the Board's March 2012 decision and remanded the case to the Board for further proceedings consistent with the Joint Motion for Remand.  
 
This case was remanded for further development in March 2013.  At that time, the issue of entitlement to a total disability rating based on individual unemployability was also remanded.  Entitlement to a total disability rating based on individual unemployability was granted in a May 2015 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  
 
The question of whether there was a clear and unmistakable error in the August 19, 2010 rating decision which assigned an effective date of June 2, 2010, for a grant of service connection for a depressive disorder, not otherwise specified.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board finds that further development is needed before the issues on appeal may be decided.  To that end, the Veteran contends that his posttraumatic headaches warrant a rating of 50 percent disabling since July 17, 2001.  When this issue was before the Board in March 2013, it was noted that in light of the October 2012 decision of the Court the Board was presented with the question whether or not posttraumatic headaches alone had caused severe economic inadaptability at any time since July 17, 2001, and if so, when did that inadaptability begin.  

While there is some evidence which addresses the cumulative impairment due to service connected and nonservice connected disorders, the limited issue whether posttraumatic headaches alone have caused severe economic inadaptability has not been directly addressed by a VA vocational rehabilitative expert.  A remand was therefore requested to afford the Veteran an examination by a VA vocational rehabilitation counselor and to obtain an opinion.  Although the Veteran presented for VA examination in March 2015 it was not conducted by a VA vocational rehabilitation counselor as directed nor did the examiner address the issue outlined in the March 2013 remand.  

While it is shown that in September 2015 an Assistant Vocational & Rehabilitation Officer noted that the Veteran had been rehabilitated and had completed the program, an examination on this matter is still required.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of March 2013 were not completely followed, the RO is again requested to comply with the Board's remand directives, as stated below.  
 
Furthermore, in December 2015, the representative raised a claim of clear and unmistakable error in the August 19, 2010 rating decision which assigned an effective date of June 2, 2010, for a grant of service connection for a depressive disorder, not otherwise specified.  That claim has yet to be adjudicated by the RO, and it is referred for appropriate action.  In so doing, the Board finds that the claim for entitlement to an effective date earlier that March 17, 2015 for the grant of a total disability rating based on individual unemployability and dependents educational assistance  benefits, are inextricably intertwined with the assertion that there was clear and unmistakable error in the August 2010 rating decision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand is warranted.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for an examination by a VA Vocational Rehabilitation Counselor.  The examiner must be provided access to the VBMS, Virtual VA, and a copy of this remand.  
 
Following a review of all of the evidence, the vocational rehabilitation specialist must opine whether the appellant's post traumatic headaches alone have caused him severe economic inadaptability.  If severe economic inadaptability due to headaches alone is found, the counselor must offer an opinion explaining when that level of disability was first manifest.  The examiner must specifically consider and discuss the February 2012 opinion of E. Hutchinson.  The examiner must provide a complete rationale for any conclusion offered.
 
2.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the referred claim regarding whether there was clear and unmistakable error in the August 19, 2010 rating decision which assigned an effective date of June 2, 2010, for a grant of service connection for a depressive disorder, not otherwise specified, has been adjudicated, the AOJ must readjudicate the claims of entitlement to an effective date earlier than March 17, 2015 for the grant of a total disability rating based on individual unemployability and dependents educational assistance benefits.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any adverse rating decision that is not perfected in a timely manner.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




